Citation Nr: 1535175	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2. Entitlement to service connection for sleep apnea, claimed as secondary to service-connected disease or injury.  

3. Entitlement to service connection for hypertension, claimed as secondary to service-connected disease or injury.

4. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left hand and fingers, on schedular basis.
 
5. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right hand and fingers, on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).
 
6. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left hand and fingers, on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).
 
7. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right hand and fingers, on schedular basis.

8. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

9. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to January 1981 and from November 1982 to October 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the RO, wherein the RO, in pertinent part denied service connection for sleep apnea and hypertension and granted service connection for degenerative joint disease of the hands and fingers and assigned initial ratings of 10 percent for each hand. The appeal also comes from a May 2008 rating decision issued by the RO, wherein the RO denied a disability rating in excess of 10 percent for degenerative joint disease of the right and left knees Finally, the appeal comes from a July 2009 rating decision issued by the RO, wherein the RO, in pertinent part, denied service connection for PTSD and depression. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in June 2012; a transcript of the hearing is associated with the claims file. The Board previously remanded these issues in August 2012 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.

The issues of entitlement to service connection for a neurological disability of the left hand and entitlement to service connection for a neurological disability of the right hand have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension, claimed as secondary to service-connected disease or injury and entitlement to increased ratings for degenerative joint disease of the left and right hand and fingers on an extraschedular basis only are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran is not shown to have a diagnosis of PTSD that is due to a verified stressor or another documented event or incident of his period of active service.

2. The Veteran's anxiety disorder is related to a service-connected disease or injury.

3. The Veteran's sleep apnea is not caused by or permanently made worse by a service-connected disease or injury.

4. Prior to May 18, 2015, there is painful range of motion in the left hand and fingers that most nearly approximates that of a gap of one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers; a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers and/or ankylosis of the fingers is not demonstrated.

5. Beginning May 18, 2015, the service-connected degenerative joint disease of the left hand and fingers is shown to have been productive of a disability picture that more nearly approximated that of favorable ankylosis of five digits of one hand.  

6. Prior to May 18, 2015, there is painful range of motion in the right hand and fingers that most nearly approximates that of a gap of one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers; a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers and/or ankylosis of the fingers is not demonstrated.

7. Beginning May 18, 2015, the service-connected degenerative joint disease of the right hand and fingers is shown to have been productive of a disability picture that more nearly approximated that of favorable ankylosis of five digits of one hand.  

8. During the appeal period, there is painful range of motion in the right knee with flexion at most limited to 40 degrees, extension to zero degrees, without recurrent subluxation or lateral instability.

9. During the appeal period, there is painful range of motion in the left knee with flexion at most limited to 40 degrees, extension to zero degrees, without recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for anxiety disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3. The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4. Prior to May, 18, 2015, the criteria for a rating in excess of 10 percent for the service-connected degenerative joint disease of the left hand and fingers are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5003, 5228 (2014).

5. Beginning May, 18, 2015, the criteria for the assignment of a 40 percent rating for the service-connected degenerative joint disease of the left hand and fingers are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5220 (2014).

6. Prior to May 18, 2015, the criteria for a rating in excess of 10 percent for the service-connected degenerative joint disease of the right hand and fingers are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5003, 5228 (2014).

7. Beginning May, 18, 2015, the criteria for the assignment of a 50 percent rating for the service-connected degenerative joint disease of the right hand and fingers are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5220 (2014).

8. The criteria for a rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5003, 5260 (2014).

9. The criteria for a rating in excess of 10 percent for the service-connected degenerative joint disease of the left knee are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5003, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in July 2006 and September 2007. The claim was last adjudicated in March 2015.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was afforded multiple VA examinations in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinion obtained in October 2012 are adequate with regard to the issues on appeal, as the October 2012 opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for examination to evaluate and offer opinion as to etiology of his hypertension, sleep apnea and acquired psychiatric disorder to include PTSD, taking into account the Veteran's reported history. Here, the examiner offered an opinion in October 2012 that addresses the etiology of his hypertension, sleep apnea and acquired psychiatric disorder with due consideration given to the Veteran's reported history. That remand also requested that the Agency of Original Jurisdiction schedule the Veteran for an examination to evaluate the current manifestations of his degenerative joint disease of the hands and fingers and knees. The October 2012 examination also addresses the current manifestations of the Veteran's degenerative joint disease of the hands and fingers and knees. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations -Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). Thus, the new regulation, which took effect on October 10, 2006, prior to the Veteran's secondary service connection claim relative to his diabetes, is potentially applicable. However, as the Board will find that there was no aggravation, the new regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disorder

As an initial matter, the Board finds that the Veteran did not engage in combat with the enemy. A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). The Veteran's DD Form 214 reflects that he received the National Defense Service Medal, and Southwest Asia Service Medal, among others. None of his medals, by themselves, demonstrate combat. He did not describe an actual fight or encounter with a military foe or hostile unit or instrumentality. 

Based on the above, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 

The Veteran claims that he has a psychiatric disorder, including PTSD and anxiety disorder due to multiple stressors. He reported being involved in crash recovery missions while stationed at Carswell Air Force Base, Texas and Beale Air Force Base, California. He also reported having to supervise repair of a damaged entry door of an aircraft that potentially could have resulted in an aircraft incident of "major proportions." He also reported involvement in an in-flight emergency after lighting struck the wing of an aircraft causing severe damage.  During his June 2012 hearing, he testified that, when he was stationed in Turkey in support of Operation Desert Shield he had to carry a gas mask with him at all times. Also, outside the area where he was stationed, at night it was pitch black and he could not see anything from 200 feet out.  He remembered sitting in his truck, waiting for the crew chiefs and the guys that would be working on the aircraft to come back up, because he was sitting underneath some lights his truck was lit up and he was a sitting duck.  He also reported that a Patriot missile was fired on the base for what was believed to be a Scud missile attack.  The Veteran testified that he feared for his life because of hostile military or terrorist activity.  The Veteran also testified that he traveled to Saudi Arabia in the late 1980's and that he feared terrorism while he was there and that the sound of frequent prayers broadcast on loudspeakers frightened him. 

The Board is aware that a May 2007 private psychological evaluation report documents the Veteran's complaint of sleep difficulty, nightmares, intrusive thoughts, recollections which are consistently frightening and induce physiological responses and strong feelings of depression. The Veteran reported being involved in crash recovery missions at Carswell Air Force Base and Beale Air Force Base. He reported that he felt helpless and horrified when learning of the details of the accident and having to clean up at the accident site (having to clean up blood). He reported that he persistently reexperienced the event in that he experienced recurrent and intrusive distressing recollections and dreams of the event (i.e., participating in the crash recovery and clean up). He indicated that he persistently avoided stimuli associated with the traumatic event. He noted that he had persistent symptoms of increased arousal that were not present before the traumatic event. It was noted that the Veteran had experienced the symptoms since service and they caused clinically significant distress or impairment in social, occupational or other important areas of functioning. 

The psychologist reported that the posttraumatic stress diagnostic scale demonstrated that the Veteran met the DSM-IV criteria for PTSD. Additionally, the Beck depression inventory indicated that the Veteran had severe depression and the Beck anxiety scale indicated the Veteran had severe anxiety. The psychologist concluded that the Veteran met the DSM-IV criteria for PTSD related to combat experiences in the Vietnam era. 

Notwithstanding the diagnosis of PTSD, there is no credible evidence to show that the claimed in-service event actually occurred as described. The AOJ issued a report in April 2008 formally finding that there was a lack of information to corroborate the Veteran's claimed stressor associated with his claimed PTSD. The AOJ documented efforts expended to obtain information necessary to corroborate stressful events. As for the reported stressful events, the AOJ explained that a Veteran's duties performed, perceptions, thoughts and/or fears were not capable of verification. Further, events that almost happened or that could have happened were not capable of verification. The record does not show confirmation of the occurrence of the Veteran's claimed in-service stressors. 
  
Again, the Board is aware that a psychologist has linked the Veteran's diagnosed PTSD to his "combat experiences in the Vietnam era." In this regard, the Board notes that the Court has held repeatedly that, where there is a current diagnosis of PTSD, it must be presumed that the physician(s) making the diagnosis accepted the sufficiency of the in- service stressor(s).  Nevertheless, since the examiner does not generally have firsthand knowledge of whether a stressor actually occurred, credible evidence is required to verify that element.  Pentecost v. Principi, 16 Vet. App.124 (2002).

In this case, despite the requisite diagnosis of PTSD, the fact remains that the evidence of record does not verify the occurrence of the Veteran's claimed in-service stressor. Despite the Veteran's contentions, without credible evidence of an in-service stressor(s) the Veteran cannot meet the criteria for service connection for PTSD.  The law is clear the record must contain service records or other corroborative evidence that substantiates the occurrence of an in-service stressor.  See Gaines v. West, 11 Vet. App. at 357-58 (1998).  As such, service connection for PTSD is not warranted. 

Moreover, the Board notes that the psychologist who conducted the October 2012 VA psychiatric examination concluded that the Veteran did not meet diagnostic criteria for PTSD under the DSM-IV criteria. The psychologist explained although the Veteran experienced job stress during his period of service, it was not sufficient to cause PTSD.

However, the Board notes that Clemons v. Shinseki, 23 Vet. App. 1 (2009) stands for the proposition that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. Id at 4-5. In this case, the October 2012 VA psychologist also diagnosed the Veteran with anxiety disorder, NOS (not otherwise specified). Although the psychologist concluded that the Veteran's anxiety disorder was less likely than not related to service, his anxiety disorder was partially related to his general medical condition, including pain from arthritis (hence he was given the NOS specification). Thus, the weight of the evidence supports a relationship between the Veteran's acquired psychiatric disorder, other than PTSD (i.e., anxiety disorder) and his service-connected degenerative joint disease (arthritis) of the bilateral hands and fingers and bilateral knees. See 38 C.F.R. § 3.310. Accordingly, service connection for anxiety disorder, NOS is granted.

Sleep Apnea

Though the Veteran has current sleep apnea, the evidence does not serve to link the onset of the sleep apnea to a service-connected disease or injury. To that end, the August 2006 report of VA examination documents the Veteran's complaint of sinus problems. Reportedly, sinus x-ray report from 1992 showed changes. Nasal examination shows him to have a straight septum. There were no polyps in his nose. There was no purulence. The external bones over the bridge of his nose were straight and there was no tenderness in his face. Tonsils were grade 2/4. X-ray findings of the sinuses showed that the frontal ethmoid sphenoid and maxillary sinuses appeared normal. There were no abnormalities of the paranasal sinuses identified.

In the June 2010 report of VA examination the physician opined that it was less likely than not that the Veteran's "sinusitis" was causally related to his sleep apnea. The physician documented physical examination findings including no septal deviation, normal appearing turbinates, no polyp formation or abnormal mucus and excellent airways bilaterally. The Veteran was able to keep his mouth closed and breathe through his nose without difficulty during examination. Examination of the mouth and oropharynx was unremarkable. Head and neck examination was unremarkable. The soft palate was normal and the tonsils were not large enough to contribute to airway obstruction. The impression was obstructive sleep apnea by history with little success from continuous positive airway pressure use due to discomfort both with the oral mask and nasal mask. Veteran was advised to try the combined facial mask to see if results were better. The physician explained that the Veteran's sinusitis was not severe enough to cause sleep apnea. Further, the physician explained that the Veteran's sleep apnea would present in basically the same way if the Veteran did not have sinusitis. In the March 2011 report of VA examination, the examiner determined that there were no objective findings of craniofacial abnormality, upper airway soft tissue abnormality or nasal congestion which could possibly lead to obstructive sleep apnea. Further, the examiner determined that there was no objective evidence that the Veteran's sinusitis was severe enough to cause sleep apnea. The VA examiner concluded that it was less likely than not that the Veteran's sleep apnea was due to his service-connected sinusitis.

In the October 2012 report of VA examination, the examiner reported that definite risk factors for obstructive sleep apnea included obesity, craniofacial or upper airway soft tissue abnormalities. Potential risk factors included loud snoring, heredity, smoking and nasal congestion. However, the medical literature did not indicate evidence that obstructive sleep apnea was found to be caused by GERD or Bell's palsy. The examiner, noting review of the claims file, found no evidence to document a clinical worsening of the Veteran's diagnosed sleep apnea beyond the normal, natural progression of the diagnosis. Thus, the examiner opined that it was less likely than not that the Veteran's sleep apnea was cause by or worsened beyond its natural course by the service-connected GERD or Bell's Palsy.

The Board is aware of the October 2006 private treatment record in which the private physician found that the Veteran's chronic sinusitis did interfere with and aggravate his sleep apnea. In this regard, the physician indicated that it was difficult for the Veteran to wear his C-pap. In a July 2007 statement, the private physician explained that without the chronic sinusitis the Veteran would be able to wear his C-pap which would adequately treat his sleep apnea. However, because of his sinusitis he was unable to wear a mask or nasal pillows because it prevented him from breathing through his nose. The physician concluded that the Veteran's service-connected sinusitis was preventing the Veteran from undergoing treatment for his sleep apnea. In a January 2009 statement, the private physician concluded, "simply put [the Veteran's] chronic sinusitis caused his sleep apnea and has continued to aggravate his sleep apnea since he was first diagnosed with it and it has never been treated properly." In a November 2012 statement the physician noted that the Veteran had GERD and chronic sinus drainage. The physician explained that with these 2 contributory factors the Veteran would have obstructive apnea type of activity. The physician concluded that after prolonged and chronic activities, the Veteran would more likely than not develop an obstructive sleep type of apnea.

To the extent that the private records represent evidence in favor of the claim the Board is affording them little probative value. The private examiner's conclusion that the Veteran's sinusitis prevented him from wearing a C-pap to treat his sleep apnea because it prevented him from breathing through his nose is not adequately explained. In this regard, the Board notes that objective physical examination showed no septal deviation, normal appearing turbinates, no polyp formation or abnormal mucus and excellent airways bilaterally. The Veteran was able to keep his mouth closed and breathe through his nose without difficulty during examination. (June 2010 VA examination). Further, the examiner offers no supporting rationale for the conclusion that the Veteran's chronic sinusitis caused his sleep apnea and has continued to aggravate his sleep apnea since he was first diagnosed with it. In addition, the private examiner fails to offer supporting rationale for the conclusion that with these 2 contributory factors (GERD and sinus drainage) the Veteran would have obstructive apnea type of activity, especially in light of the fact that there was no objective evidence of nasal congestion and medical literature failing to establish a relationship between GERD and sleep apnea.

In sum, the physicians, in the private treatment records, do not offer an adequate rationale for the conclusions. See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."). Accordingly, the opinions are afforded little probative value.

Here, the Board finds that the more probative opinions are the opinions offered by the VA examiners. In the March 2011 VA examination, the VA examiner acknowledged that craniofacial abnormality, upper airway soft tissue abnormality or nasal congestion could possibly lead to obstructive sleep apnea but found no objective findings of craniofacial abnormality, upper airway soft tissue abnormality or nasal congestion. The August 2006 VA examination report documents nasal examination showed a straight septum, no polyps in his nose, no purulence and that the external bones over the bridge of his nose were straight and there was no tenderness in his face. X-ray findings of the sinuses showed that the frontal ethmoid sphenoid and maxillary sinuses appeared normal. There were no abnormalities of the paranasal sinuses identified. The June 2010 VA examination report documents physical examination findings including no septal deviation, normal appearing turbinates, no polyp formation or abnormal mucus and excellent airways bilaterally. The Veteran was able to keep his mouth closed and breathe through his nose without difficulty during examination. Examination of the mouth and oropharynx was unremarkable. Head and neck examination was unremarkable. The soft palate was normal and the tonsils were not large enough to contribute to airway obstruction.  

In the October 2012 report of examination, the VA examiner explained that medical research did not provide an association between obstructive sleep apnea and GERD or Bell's palsy. Thus, the ultimate conclusion in the VA examination reports that the Veteran's sleep apnea was not caused by or aggravated by his service-connected sinusitis or GERD is supported by the objective findings and the medical literature. Further, the Board reiterates that in the June 2010 VA examination the physician explained that the Veteran's sleep apnea would present in basically the same way if the Veteran did not have sinusitis.

The Board has the authority to and affords more probative weight to the opinions of the VA examiner offered in June 2010, March 2011 and October 2012. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The only other evidence of record supporting this claim is the various general lay assertions. While the Veteran is competent to provide lay evidence regarding his symptoms, he is not show to have medical training or expertise to provide a medical opinion as to the causation of complex medical disorder such as sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinions offered by the VA examiners in June 2010, March 2011 and October 2012 to be most probative. The VA examiners are medical professionals who reviewed the claims file, considered the reported history and provided research to support the conclusion. The examiners used their expertise in reviewing the facts of this case and determined that the current sleep apnea was unrelated to service-connected disease or injury. It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current sleep apnea was related to causes other than service-connected disease or injury. 

The Veteran's attorney has submitted PubMed Abstracts entitled Nasal obstruction as risk factor for sleep-disordered breathing, The University of Wisconsin Sleep and Respiratory Research Group and Rhinitis and sleep apnea. Generic texts, such as the ones offered, which do not address the facts of this particular Veteran's case with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  For these reasons, the Board finds that the medical treatise evidence offered by the appellant is not probative and is outweighed by the probative opinions of the VA examiners.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for sleep apnea, claimed as secondary to service-connected disease or injury must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Laws and Regulations- Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Degenerative joint disease of the hand and fingers

The rating for the Veteran's degenerative joint disease of the left and right hand and fingers has been assigned pursuant to diagnostic codes (DC) 5003-5228. DC 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic code, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating contemplates arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Under DC 5228, a 10 percent rating is assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

A 20 percent rating is assigned for limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

In this case, the Board concludes that the symptoms of the Veteran's degenerative joint disease of the left and right hand and fingers do not warrant assignment of ratings in excess of 10 percent prior to May 18, 2015.

A June 2006 physical therapy treatment record reflects that the Veteran was not getting much relief in the pain. He was able to oppose his thumb to the third finger on his right hand and to his ring finger on the left hand before pain was too severe.

The August 2006 report of VA examination reflects the Veteran's complaint of swelling is in his proximal interphalangeal joints in the mornings. He also experienced swelling and pain in his thumbs. The pain is constant and very severe at times. He described the pain as a deep ache and throbbing pain with stiffness. He stated the proximal interphalangeal joints of all the fingers are also constantly painful but not as severe as the thumbs. He stated that of the proximal interphalangeal joint, his ring finger on his right and left hands were painful, but the left ring finger was the greatest. The thumbs got hot and red, and they were weak and this affected his grip. He stated that he had not dropped anything, but felt that he almost had dropped things in the past. He stated that if he bumps the thumbs, such as on the chair or on a wall, that this also increased his pain level in his thumbs. He had been prescribed multiple medications but noticed no real improvement. A thumb splint offered some relief while he wore it but when he took the thumb splint off his thumb was more painful. Activities at work increased the pain and swelling of his hands. At home he could not do any heavy gardening because this increased the pain in his hands.

Objectively, the Veteran's hands appeared somewhat swollen at the metacarpal phalangeal joints of the thumbs, right worse than left. The proximal interphalangeal joint appeared to be somewhat erythematous and edematous and there was no synovitis present. There was no deformity of the hands noted and no amputation and no ankylosis. There was tenderness of the PIP joints of each digit as well as more severe tenderness to palpation over the MCP joint of the bilateral thumbs. There was some guarding noted with palpation of these joints. There was a limited range of motion as far as rotation in the metacarpal phalangeal joint of the thumbs. There was full range of motion on the PIP and DIP joints of the fingers. There was limitation of flexion of the thumb from 0 to 60 degrees with pain at 60 degrees and with hyperextension of the thumb. There was no change in function with repetition.

Motor strength of the hands was -5/5 and dexterity was normal. There was no atrophy noted. There was a 3 mm gap between the thumb pad and the tip of the 5th digit on the right hand; otherwise, the thumb was able to fully oppose all of the fingers. There was also a 2 cm gap between the fingers and the proximal traverse crease of the hand on maximal flexion of the fingers.

The June 2010 report of VA examination reflects the Veteran's complaint of pain in his hands due to arthritis. He described the pain as an aching and sharp pain located primarily in the first MCP joints. The pain was accompanied by stiffness which resulted in weakness in the hands. He complained of a reduced grip strength and pain with manipulation of objects and with tight gripping. He complained of reduced grip strength and dexterity of the hands that affected his occupational functioning. However, he was able to continue with occupational functions as long as he made allowances and accommodations in the amount of time that he gripped objects. 

Objective examination showed the following range of motion: MCP joints 0-90 degrees flexion, PIP joints 0-100 degrees of flexion, DIP joints 0-70 degrees of flexion. His hands were able to move through a full fist and demonstrated good grip strength bilaterally. He was able to oppose the fingers individually to the thumb and there was no space between the thumb and fingers bilaterally. Additionally, there was no space between the tips of the fingers and the proximal transverse crease of the thumb with gripping. He complained of pain with gripping and with opposition of the thumb to the fingertips, located in the first MCP joint bilaterally. There was no evidence of synovitis, redness, heat, drainage, or edema in the hands.

The October 2012 report of VA examination documents the Veteran's report of pain in his hands due to arthritis. He described the pain as an aching and sharp pain which was located primarily in all of the joints of his hands, worse at the MCPs especially the 1st MCPs. He reported stiffness which caused weakness in the hands. He had reduced grip strength and pain with manipulation of objects and with tight gripping. In addition to reduced grip strength he also reported decreased dexterity of the hands. The Veteran is right-hand dominant.

He reported that his hand condition affected his occupational functioning as he was unable to tightly grasp tools and most often had to take breaks in his job when it requires tight gripping for a prolonged period of time. He has been able to continue his occupational duties; however, as long as he made allowances and accommodations in the amount of time that he grips objects. He stated that his supervisor had limited his duties by limiting those things such as changing the bearings on a machine because of his limited fine motor movement of the fingers. He also tried to manage his work as a maintenance technician at the US post office to alternate the stress on his hands.

On examination, the Veteran did not have ankylosis of the thumb and/or fingers. He wore wrist splints on both hands, reporting that the wrist splint made his thumbs feel more stable and protected his thumb if he bumped it. Degenerative arthritis in multiple joints of the hand, including the thumb and fingers was documented in both hands. The examiner noted upon examination of the Veteran that appearance of his hands was normal except for some mild generalized swelling. There was no evidence of hypertrophy of the joints of the hands, no erythema, increased warmth or swelling. There was normal musculature of the hands without evidence of disuse muscle atrophy or deformities of the hands. On examination, the Veteran moaned and pulled his hands away from the examiner when the examiner was touching the hands and digits with a very light palpation. There was no evidence of synovitis. The Veteran was asked to attempt to oppose his thumbs to his finger tips and he stated "I can't." He held his hands with the palms up in a slightly cupped position and stated "this is all I can do, I can't move my hands." He also would not attempt flexion of the fingers in order for the examiner to assess if there was a gap between the finger tips and the transverse crease of the palm, again stating "this is all I
can do, I can't move my fingers." He also would not attempt to fully extend the fingers. He stated "I can't lay my hand flat on a flat surface."

However, on observation the Veteran was asked to sit on the exam table in order to examine his bilateral knees. In order to push his body up on the exam table the examiner noted that the Veteran was able to flex the fingers (index, middle, ring and small) to 90 degrees and place his full weight on his hand to push his body up on the table. Also the Veteran was noted to be able to grip his fingers around his cane that he used for ambulation. He also reported to the examiner that he was able to drive to today's exam, though he did make a point of stating that driving caused increased pain in his thumb. The examiner noted that to drive one must be able to grasp the steering wheel. However, the examiner was unable to comment on grip strength, weakened movement of the digits, excess fatigue or incoordination due to the inconsistencies described.

X-ray results on the left hand showed mild degenerative changes at the distal radioulnar joint with moderate degenerative changes noted at the triscaphe joint and at the base of the thumb. Several subchondral cysts are noted in the carpal bones. Periarticular osteopenia is noted at the metacarpophalangeal joints and at the interphalangeal joints with diffuse soft tissue swelling noted throughout the hand. These findings were suggestive of inflammatory arthritis. The changes in the wrist suggested osteoarthritis.

X-ray results of the right hand showed a bilateral symmetrical process with metacarpophalangeal joint periarticular osteopenia. The interphalangeal joint osteopenia and soft tissue swelling were also noted. This process was suggestive of an inflammatory non-erosive arthritis. Severe degenerative osteoarthrosis was noted at the base of the thumb and moderately at the triscaphe joint. Mild degenerative changes were noted at the distal radioulnar joint.

The examiner commented that based on the reported symptoms and the x-ray findings, the Veteran's bilateral hand condition would impact his occupational functioning. He would be limited in his ability to lift and carry with the hands. He would be limited in prolonged gripping and grasping such as with use of hand tools or driving a motor vehicle long distances. His fine motor skills would be impaired, such as with changing bearings in operating equipment. He would also be limited in those activities that would require typing or prolonged writing. He would require more frequent breaks, at least every 15 minutes, if repetitive hand use is required.

The May 2015 report of private examination documents that on physical examination there was diffuse tenderness to palpation of the joints and tendons of the wrist, hand and all digits of the hands. There was decreased range of motion of the wrist: palmar flexion was to 35 degrees, dorsiflexion was to 20 degrees, radial deviation was to 11 degrees and ulnar deviation was to 7 degrees. Additionally, there was severe decreased range of motion with ankylosis of all digits. There was only 6 1/2 cm distance from the tip of the middle finger to the palm. His thumbs were essentially useless. There was marked decreased sensation in all the digits with accompanying neuralgia. There was marked loss of use and strength of the wrist hand and all digits.

Based on the above, the Board does not find that the criteria have been met for a rating in excess of 10 percent for the degenerative joint disease of the left and right hand and fingers prior to May 18, 2015. In this regard, prior to May 18, 2015, the Board notes that the evidence does not reflect that the Veteran's left and right hand and fingers disabilities resulted in limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers, let alone limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers. Further, prior to May 18, 2015, ankylosis of the fingers is consistently not demonstrated.  Rather, the evidence shows that the Veteran had a 3 mm gap between the thumb pad and the tip of the 5th digit on the right hand; otherwise, the thumb was able to full oppose all of the fingers. Additionally, he had full range of motion on the PIP and DIP joints of the fingers, though there was limitation of flexion of the thumb from 0 to 60 degrees with pain at 60 degrees and with hyperextension of the thumb. Ankylosis was not demonstrated.  (August 2006 VA Examination). Objective examination in June 2010 showed the following range of motion: MCP joints 0-90 degrees flexion, PIP joints 0-100 degrees of flexion, DIP joints 0-70 degrees of flexion. His hands were able to move through a full fist and demonstrated good grip strength bilaterally. He was able to oppose the fingers individually to the thumb and there was no space between the thumb and fingers bilaterally. Additionally, there was no space between the tips of the fingers and the proximal transverse crease of the thumb with gripping. In October 2012, though the Veteran would not attempt to oppose his thumbs to his finger tips and would not attempt flexion of the fingers or to fully extend the fingers, the examiner did observe that he Veteran was able to flex the fingers (index, middle, ring and small) to 90 degrees and place his full weight on his hand to push his body up on the exam table. Also the Veteran was noted to be able to grip his fingers around his cane that he used for ambulation. Additionally, he reported to the examiner that he was able to drive to the examination (though he did make a point of stating that driving caused increased pain in his thumb). The examiner commented that to drive one must be able to grasp the steering wheel. Further, ankylosis was not documented. Thus, on this record, prior to May 18, 2015, the Board finds that the 10 percent ratings adequately contemplate the manifestations of the Veteran's left and right hand and fingers disabilities.

The Board is aware that the August 2006 VA examination documented a 2 cm gap between the fingers and the proximal traverse crease of the hand on maximal flexion of the fingers. However, such would not support assignment of a separate compensable rating because to justify assignment of a compensable rating a gap of one inch (2.5 cm) or more between fingertips and the proximal transverse crease of the palm (of the index or long finger) must be documented.

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his degenerative joint disease of the left and right hand and fingers do not meet the criteria for ratings in excess of 10 percent prior to May 18, 2015. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has pain on use, limited motion and limited grip strength. However, the examinations disclosing that he did not have limitation of motion warranting higher ratings, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. The Veteran has not provided evidence suggestive of degenerative joint disease of the left and right hand and fingers of a greater severity to warrant higher ratings prior to May 18, 2015.

However, beginning May 18, 2015, the Board finds that the evidence shows that the Veteran had severe decreased range of motion with ankylosis of all digits of his hands. Thus, the Board concludes that this evidence demonstrates that the Veteran's degenerative joint disease of the left and right hand and fingers were productive of favorable ankylosis of five digits of one hand and finds that the service-connected disability picture more closely approximated the criteria for 40 percent (left -minor hand) and 50 percent (right - major hand) ratings for the period beginning on May 18, 2015. See 38 C.F.R. § 4.71a, DC 5220.

Degenerative joint disease of the knees

The ratings for the Veteran's degenerative joint disease of the right and left knees have been assigned pursuant to diagnostic code (DC) 5003-5260. DC 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic code, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating contemplates arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. A separate evaluation may also be assigned for instability. See 38 C.F.R. § 4.71a, DC 5257. 

In this case, the Board concludes that the symptoms of the Veteran's degenerative joint disease of the right and left knee do not warrant assignment of ratings in excess of 10 percent.

The October 2007 report of VA examination reflects the Veteran's complaint of weakness (from standing too long), stiffness, swelling, giving way (when walking), lack of endurance (when standing or walking), locking, fatigability and popping in his knees bilaterally. He did not have heat, redness or dislocation. He also reported constant pain that traveled up and down his legs. He described the pain (level 9) as an aching, sharp, sticking, cramping, numb and shaking pain. The pain was elicited by physical activity and stress and relieved by rest. Due to his right and left knee disabilities, the Veteran had difficulty with squatting, climbing, kneeling, standing or walking prolonged periods.

Objectively, he had guarding of movement. He had full extension of the knee bilaterally and flexion of the right knee limited to 120 degrees, with pain at 60 degrees. He had flexion of the left knee limited to 130 degrees with pain at 60 degrees. There was no additional limitation of motion on repetitive use. No instability was noted; however, crepitus was appreciated. 

The March 2009 report of VA examination reflects the Veteran's complaint of crushing, burning, aching and sharp pain (level 10) in his knees bilaterally. The pain was elicited by physical activity and relieved by medication.  He reported the following symptoms: weakness, stiffness, heat, giving way, lack of endurance, locking and fatigability. He did not have swelling, redness and dislocation.

Objectively, he had tenderness and guarding of movement. He had full extension of the knee bilaterally and flexion of the right knee limited to 90 degrees. He had flexion of the left knee limited to 90 degrees with pain at 5 degrees. There was no additional limitation of motion on repetitive use. No instability was noted; however, crepitus was appreciated. 

The March 2011 report of VA examination reflects the Veteran's complaint of worsening knee pain, left worse than right. Medication provided some relief. He reported having stiffness and locking of the knees and complained of an occasional instability and giving way. He complained of weakness, fatigability and lack of endurance. He reported flare-up of knee pain at least 4 to 5 times per week, depending on his physical activity, which lasted up to 2 hours at a time. He treated flare-ups of knee pain with medication and rest. He used a cane and knee brace. He reported that his knee disability was affecting his activities of daily living, recreational activities and employment because it was limiting him from prolonged walking, standing or bending.

Objectively, he reported severe tenderness to palpation on the bilateral knees. He had full extension of the knee and flexion limited to 70 degrees with pain bilaterally. He reported stiffness and severe pain with range of motion. There was no additional limitation of motion on repetitive use. Instability was not noted. 

The October 2012 report of VA examination reflects the Veteran's complaints remained wholly consistent with previous reports. On formal examination, the Veteran had full extension of the knee and flexion limited to 40 degrees bilaterally. The Veteran verbally reported and was noted to have facial grimacing throughout any movement of the knee. However, on informal observation, the Veteran was noted to flex the knees to 115 degrees when going from seated to standing position. He did have an antalgic gait and had a slight limp favoring the right knee. The Veteran reported severe pain with any movement and was unable to complete 3 repetitions. The examiner was unable to perform instability testing due to the Veteran's report of severe pain. There was no evidence of recurrent patellar subluxation or dislocation. 

The May 2015 report of private examination documents the Veteran's complaint of severe pain in the bilateral knees, left worse than the right. He reported that his knees lock, give way and constantly pop. He was unable to perform activities that involved twisting, turning, squatting, kneeling or stooping. He avoided stairs. He had increased pain with significant weather changes.

Objectively, he had tenderness to palpation over the medial and lateral joint lines. He had full extension of the knee bilaterally and flexion of the right knee limited to 70 degrees. He had flexion of the left knee limited to 75 degrees. He demonstrated moderate laxity with stressing the MCL and LCL. Crepitus was appreciated. 

Based on the above, the Board does not find that the criteria have been met for ratings in excess of 10 percent for the degenerative joint disease of the right and left knee disabilities. In this regard, the Board notes that the evidence does not reflect that the Veteran's right and left knee disabilities have resulted in limitation of flexion to 30 degrees.  Rather, the evidence at most shows that the Veteran's flexion of the left knee was limited 40 degrees (October 2012 VA examination; although, the Board notes that on informal observation, the Veteran was noted to flex the knees to 115 degrees when going from seated to standing position).  As the Veteran had full extension, a separate rating for limitation of extension is not warranted under Diagnostic Code 5261. Ankylosis, semilunar cartilage (removal or dislocation) or impairment of the tibia and fibula are not demonstrated; thus, a rating in excess of 10 percent under Diagnostic Codes 5256, 5258, 5262 is not warranted. The Board is aware that separate ratings for limitation of motion and instability may be assigned. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. While the May 2015 private examination documents moderate laxity with stressing the MCL and LCL, instability of the knees was not objectively demonstrated and instability is not otherwise documented in the record. Thus, a separate rating for such is not warranted. In this case, the Board finds that the 10 percent ratings adequately contemplate the manifestations of the Veteran's right and left knee disabilities.

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his degenerative joint disease of the right and left knees do not meet the criteria for ratings in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has pain on use, limited motion and instability (giving out). However, the examinations disclosing that he did not have instability or limitation of motion warranting a higher rating, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. The Veteran has not provided evidence suggestive of right or left knee disabilities of a greater severity to warrant a higher rating.

The weight of the evidence does not demonstrate additional functional loss due to flare-ups of pain, pain on movement, and weakness.  There were no findings of additional functional loss on repetitive use testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's symptoms of pain and painful motion have already been considered in assigning his 10 percent evaluation under the provisions of 38 C.F.R. § 4.59 and the service-connected right and left knee disabilities do not more nearly approximate the criteria for higher ratings.

As the criteria for ratings higher than 10 percent for degenerative joint disease of the right and left knees have not been demonstrated during the appeal period, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the right and left knee disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. Here, the symptoms and effects of the Veteran's right and left knee disabilities (pain, limitation of motion, functional impairment) are fully contemplated by the applicable rating criteria.  Thus, referral for extraschedular consideration is not required. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for anxiety disorder, NOS is granted.

Entitlement to service connection for sleep apnea claimed as secondary to a service-connected disease or injury is denied.

Entitlement to a rating in excess of 10 percent for the degenerative joint disease of the left hand and fingers prior to May 18, 2015 is denied.

A 40 percent rating is granted for degenerative joint disease of the left hand and fingers beginning May 18, 2015, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for the degenerative joint disease of the right hand and fingers prior to May 18, 2015 is denied.

A 50 percent rating is granted for degenerative joint disease of the right hand and fingers beginning May 18, 2015, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran asserts that he has hypertension that onset due to service-connected disease or injury. As decided herein, service connection has been awarded for an anxiety disorder, NOS. The Veteran has submitted research indicating an association between depression and anxiety and a diagnosis of hypertension. Under the circumstances, the Board finds an addendum opinion is necessary to determine if the Veteran's hypertension onset secondary to the now service-connected anxiety disorder. 

Additionally, the Board recognizes that the question of an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer supra. 

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this instance, the Veteran essentially alleges that the schedular ratings for degenerative joint disease of the left and right hand and fingers is inadequate and does not adequately reflect the degree of social and industrial impairment she experiences as a result of these  service-connected disabilities.    

Based on the evidence of record indicating a marked interference with employment among other limitations imposed by the service-connected degenerative joint disease of the left and right hand and fingers, referral of this matter to the appropriate VA official is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed hypertension. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

(a) Whether it is at least as likely as not that hypertension was caused by service-connected anxiety disorder.

(b) Whether it is at least as likely as not that hypertension is aggravated by (permanently worsened) service-connected anxiety disorder.  

If aggravation of hypertension by service-connected anxiety disorder is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examiner must provide a complete rationale for all the findings and opinions.  

2. The RO must refer the question of whether extraschedular ratings for the degenerative joint disease of the left and right hand and fingers are warranted to the VA's Under Secretary for Benefits or the VA's Director of the Compensation and Pension Service for appropriate consideration and any action deemed necessary.

3. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


